Case 6:19-cv-02255-JA-GJK Document 1 Filed 11/26/19 Page 1 of 7 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

  ALEKSANDAR KNEZEVIC,                         )
                  Plaintiff,                   )
                                               )
  vs.                                          )          CASE NO.___________________
                                               )
  HEALTH PLAN ONE, INC., A )
  FOREIGN PROFIT CORPORATION, )


                 Defendant.                    )
                                               )

                                COMPLAINT
                         AND DEMAND FOR JURY TRIAL

        Aleksandar Knezevic, Plaintiff herein, files this Complaint against Health Plan

One, Inc., Defendant herein, and alleges:

                                       PARTIES

        1.     Plaintiff Aleksandar Knezevic, an individual, resides in Orange County,

Florida.

        2.     Defendant, Health Plan One, Inc., a Foreign Profit Corporation, has a

principal place of business at 35 Nutmeg Drive, Suite 220, Trumbull, Connecticut, doing

business within the state at 3210 Lake Emma Road, Suite 3000, Lake Mary, Florida 32746.

                                    JURISDICTION

        3.     The action arises under 42 U.S.C. Section 1983 et. seq., as hereinafter more
Case 6:19-cv-02255-JA-GJK Document 1 Filed 11/26/19 Page 2 of 7 PageID 2




fully appears.

       4.        This Court has supplemental jurisdiction over any state law claims

discussed below under 28 U.S.C. Section 1367(a) because they arise out of the same case

or controversy.

                                 NATURE OF ACTION

       5.        This is an action under Title 42 U.S.C. Section 2000e-2(a) et. seq. as

amended by the Civil Rights Act of 1991 to correct unlawful employment practices on the

basis of national origin.

                               CONDITIONS PRECEDENT

       6.        All conditions precedent to jurisdiction have occurred or been complied

with: a charge of discrimination was filed with the Equal Employment Opportunity

Commission within three-hundred days of the acts complained of herein and Plaintiff's

Complaint is filed within ninety days of Plaintiff's receipt of the Equal Employment

Opportunity Commission's issuance of a right to sue letter.

                                         FACTS

       7.        Aleksandar Knezevic was hired by Health Plan One, Inc., in August of

2018. He was fired on January 3, 2019 after it was alleged that Mr. Knezevic had violated

a company policy. At the time of termination, Plaintiff had exemplary attendance, monthly

QA (Quality Assurance) scores and conversion rates.

       8.        Pursuant to Mr. Knezevic's termination letter, the Defendant alleges he

violated a company policy by enrolling an Aetna client on an outbound call, which was

violation of company policy.




                                        KNEZEVIC v. HEALTH PLAN ONE, INC., Page 2
Case 6:19-cv-02255-JA-GJK Document 1 Filed 11/26/19 Page 3 of 7 PageID 3




        9.      The termination letter further alleged that Mr. Knezevic violated a policy

established by Center for Medicare and Medicaid Services (hereinafter referred to as

CMS).

        10.     At no point prior to termination was Knezevic informed of the

circumstances surrounding the alleged call, including but not limited to; the date, time, or

policy number associated with the call. Mr. Knezevic had no recollection of such call.

        11.     There was no contact made with Mr. Knezevic by Human Resources

regarding any complaints, potential disciplinary action or investigation regarding the

alleged call, prior to his termination.

        12.     Mr. Knezevic successfully obtained his licenses through Aetna for life,

annuity and health insurance sales two months prior to employment with Defendant. Mr.

Knezevic was advised that his termination came from Aetna.

        13.     To date, Mr. Knezevic remains in good standing with Aetna and at no point

has he been disqualified from selling Aetna products.

        14.     Mr. Knezevic was supervised under different standards than other more

favored employees and was not given adequate training on policies, procedures and rules.

        15.     Prior to his termination, Mr. Knezevic was advised that he could not use the

restroom while accepting calls or take vacation time, while other colleagues were afforded

those allowances.

        16.     At no point prior to termination was Mr. Knezevic offered additional

training or even advised that he had performed below the standard required by the

Defendant.




                                          KNEZEVIC v. HEALTH PLAN ONE, INC., Page 3
Case 6:19-cv-02255-JA-GJK Document 1 Filed 11/26/19 Page 4 of 7 PageID 4




       17.     Mr. Knezevic was terminated while former colleagues with fewer sales and

a host of CMS violations have not only been retained but one was promoted to a full-time

position. That particular colleague is the son of one of Defendant's recruiters.

       18.     Another former colleague who had a host of CMS violations, but was

friends with the operations manager was granted time off.

       19.     The same former colleague also had significantly lower sales numbers than

Plaintiff and was promoted to a full time position based on the favoritism that plagued

Defendant's workplace.

       20.     Plaintiff has knowledge of more than four other employees whom had

similar violations, which occurred more frequently than Plaintiff's and were not terminated.

       21.     None of the former employees whom were retained and shielded from

disciplinary action were of the same national origin of Plaintiff.

       22.     Plaintiff attempted to address the bias' that were held against him by

Defendant's representative, Brandon Rentie, through email correspondence with

Defendant's Human Resources personnel, Danielle Adams.

       23.     Plaintiff attempted to express the actions of Brandon Rentie, whom served

in a supervisory capacity, over him.

       24.     Plaintiff cites other far more egregious work-related discretions by former

colleagues, however, Plaintiff was treated disproportionately different from them based on

his national origin.

       25.     Plaintiff's complaints of discriminatory treatment were not seriously

investigated and Defendant sought to discredit Plaintiff after his concerns were expressed




                                        KNEZEVIC v. HEALTH PLAN ONE, INC., Page 4
Case 6:19-cv-02255-JA-GJK Document 1 Filed 11/26/19 Page 5 of 7 PageID 5




until his wrongful termination.

       26.     Plaintiff has sought treatment from healthcare professionals resulting from

the anxiety of the actions by Defendant.

       27.     As a direct and proximate result of the actions by Defendant, Plaintiff

suffered lost benefits, front pay, and pain and suffering.

       COUNT I - DISCRIMINATION ON BASIS OF NATIONAL ORIGIN

       28.     Plaintiff adopts by reference, as if set out fully and completely in this Count,

the following statements of this Complaint: Paragraphs 1 through 27.

       29.     Defendant, Health Plan One, Inc., intentionally engaged in unlawful

employment practices involving Plaintiff because of his national origin.

       30.     Defendant, Health Plan One, Inc., discriminated against Plaintiff in

connection with the compensation, terms, conditions and privileges of employment or

limited, segregated or classified Plaintiff in a manner that would deprive or tend to deprive

him of any employment opportunity or adversely affect his status because of Plaintiff's

national origin in violation of 42 U.S.C. Section 2000e-2(a).

       31.     Defendant, Health Plan One, Inc., classified Plaintiff in a manner that

deprived him of an equal employment opportunity that was provided to employees

similarly situated in violation of 42 U.S.C. Section 2000e-2(a).

       33.     Plaintiff alleges that Health Plan One, Inc., instituted a campaign of

retaliation which included increased disciplinary actions that could be used against him for

termination. This retaliation was and is due to Plaintiff exercising Plaintiff's rights by

opposing a discriminatory practice. Plaintiff suffered damages for which Plaintiff herein




                                         KNEZEVIC v. HEALTH PLAN ONE, INC., Page 5
Case 6:19-cv-02255-JA-GJK Document 1 Filed 11/26/19 Page 6 of 7 PageID 6




sues.

        35.     Defendant terminated Plaintiff in bad faith after Plaintiff voiced concerns

regarding disparate treatment. Defendant treated Plaintiff as an outcast and Plaintiff has

sought counseling as a result of the wrongful termination and conditions.

                          DEMAND FOR ATTORNEY'S FEES

                Plaintiff has employed Rasheed Karim Allen for representation in this

action, and has agreed to pay a reasonable attorney fee to Rasheed Karim Allen.

                Plaintiff is entitled to recover reasonable attorney's fees incurred in

connection with this action pursuant to, inter alia, Section 760.11 of the Florida Statutes

and Section 706(k) of Title VII of the Civil Rights Act of 1964.

                              DEMAND FOR JURY TRIAL

                Plaintiff demands a trial of this action by jury.

                              DEMAND FOR JUDGMENT

        WHEREFORE, Plaintiff demands a jury trial of this action, and further demands

judgment against Defendant for general damages, attorney's fees, and for such other and

further relief, in law or in equity, to which Plaintiff may be justly entitled.



                              CERTIFICATE OF SERVICE

        I hereby certify that on November 26, 2019, a copy of the foregoing document was
electronically filed with the Clerk of the Court by using the CM/ECF system which will
send a notice of electronic filing and hand delivered to the persons listed below.


Health Plan One, Inc.
35 NUTMEG DRIVE, SUITE 220
Trumbull, Connecticut 06611



                                          KNEZEVIC v. HEALTH PLAN ONE, INC., Page 6
Case 6:19-cv-02255-JA-GJK Document 1 Filed 11/26/19 Page 7 of 7 PageID 7




                                    Respectfully submitted,


                                    ALLEN & DAWSON, PLLC.
                                    189 S. Orange Avenue, Suite 1530-B
                                    Orlando, Florida 32801
                                    Telephone: (407) 986-2092
                                    E-Mail: rasheed@allen-dawson.com


                                    /s/ Rasheed Karim Allen
                                    Rasheed Karim Allen
                                    Attorney for Plaintiff
                                    Florida Bar Number: 88525




                               KNEZEVIC v. HEALTH PLAN ONE, INC., Page 7
